Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2020, 9/28/2020, 4/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Regarding the 9/28/2020 IDS that is crossed out by the examiner, the examiner crossed out the IDS because there was no place for the examiner to place a signature and date, and because the reference application number is incorrect because it is the instant application number instead of the parent application number.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 (hereinafter instant claims 1-20) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 (hereinafter patent claims 1-20) of U.S. Patent No. 10,791,410. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claims 1-20: Patent claims 1-20 include all of the limitations of instant claims 1-20.  Hence, instant claims 1-20 are generic to the species of invention covered by patent claims 1-20.  Therefore, instant claims 1-20 are anticipated by patent claims 1-20 and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 11-14, 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2018/0054689 A1)
Regarding claim 11, Chen discloses an apparatus comprises at least one processor (801); and at least one memory (802) including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to (¶ 0106, 0112, and Fig. 8):
receive (via 101) a visual scene (Fig. 6: video content) comprising at least one visual object (¶ 0043) and receiving (via 104) at least one corresponding sound object (Fig. 6: audio object);
determine (via 101) at least one characteristic (e.g. size) associated with the at least one visual object (¶ 0035);
processing (via subsequent rendering block) the at least one sound object to modify a spatial extent of the at least one sound object in dependence upon the determined at least one 
generate a modified scene comprising the at least one visual object and the spatially extended at least one sound object for rendering (¶ 0046).
Regarding claim 12, Chen discloses an apparatus as claimed in claim 11, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to determine at least one characteristic by determining at least one of a size or location of the at least one visual object (¶ 0035).
Regarding claim 13, Chen discloses an apparatus as claimed in claim 11, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to determine at least one characteristic (e.g., audio template) by determining a classification of the at least one visual object (¶ 0035).
Regarding claim 14, Chen discloses an apparatus as claimed in claim 11, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to process the at least one sound object by causing splitting the at least one sound object that corresponds to the at least one visual object into sound sub-objects (i.e. multiple channels); and controlling positioning and spatial extent of the sound sub-objects (¶ 0063: audio object panned to multiple channels).
Regarding claim 16, Chen discloses an apparatus as claimed in claim 11, wherein the spatial extent of the at least one sound object, following modification, is the same as a spatial 
Regarding claim 17, Chen discloses an apparatus as claimed in claim 11, wherein the spatial extent of the at least one sound object is one or more lengths along one or more vectors in a sound space; and wherein a spatial extent of the at least one visual object that corresponds to the at least one sound object is one or more lengths along one or more vectors in a visual space (¶ 0054, 0090: The size information of the video object may be determined based on the area of the video object.”, “size of an extracted audio object may be modified based on the size information of the aligned video object.”).
Regarding claim 18, Chen discloses an apparatus as claimed in claim 11, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to process the at least one sound object by adapting the at least one sound object so that the at least one sound object is no longer rendered as a point sound source (¶ 0090).
Claims 1-4, 6-8 recite similar limitations as claims 11-14, 16-18, respectively, and are rejected for the same reasons set forth above in the rejections of claims 11-14, 16-18, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 10, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hu et al. (US 2016/0267914 A1)
Regarding claim 19, Chen discloses an apparatus as claimed in claim 11.
Chen is not relied upon to disclose wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to process the at least one sound object by dividing an audio signal representing the at least one sound object into different frequency bands to create multiple spectrally-limited audio signals and placing each of the multiple spectrally-limited audio signals into different spatial audio channels.
In a similar field of endeavor, Hu discloses to process the at least one sound object by dividing an audio signal representing the at least one sound object into different frequency bands to create multiple spectrally-limited audio signals and placing each of the multiple spectrally-limited audio signals into different spatial audio channels (¶ 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to process the at least one sound object by dividing an audio signal representing the at least one sound object into different frequency bands to create multiple spectrally-limited audio signals and placing each of the multiple spectrally-limited audio signals into different spatial audio channels, the motivation being to generate clean objects (Hu - ¶ 0038).
Regarding claim 20, Chen-Hu discloses an apparatus as claimed in claim 19, and Chen discloses wherein the multiple spectrally-limited audio signals are placed randomly into a set of spatial audio channels or wherein the multiple spectrally-limited audio signals are placed in spatial audio channels according to predefined rules (¶ 0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the multiple spectrally-limited audio signals are placed randomly into a set of spatial audio channels or wherein the multiple spectrally-limited audio signals are placed in spatial audio channels according to predefined rules, the motivation being to extract audio objects (Hu - ¶ 0040).
Claims 9, 10 recite similar limitations as claims 19, 20, respectively, and are rejected for the same reasons set forth above in the rejections of claims 19, 20, respectively.

Claim 4, 5, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Xiang (US 2014/0233917 A1)
Regarding claim 14, Chen discloses an apparatus as claimed in claim 11.
Chen is not relied upon to disclose wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to process the at least one sound object by causing splitting the at least one sound object that corresponds to the at least one visual object into sound sub-objects; and controlling positioning and spatial extent of the sound sub-objects.
In a similar field of endeavor, Xiang discloses to process the at least one sound object by causing splitting the at least one sound object that corresponds to the at least one visual object into sound sub-objects; and controlling positioning and spatial extent of the sound sub-objects (¶ 0040, second class includes those of audio objects that are not associated with any one of video objects) (¶ 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the at least one memory and the computer program 
Regarding claim 15, Chen-Xiang discloses an apparatus as claimed in claim 14.
Xiang discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to cause classification of the at least one visual object into visual sub-objects, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to control the positioning and spatial extent of the sound sub-objects so as to correspond with the visual sub-objects (¶ 0040, third class includes those of video objects that are not associated with any one of audio objects) (¶ 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further comprising causing classification of the visual object into visual sub-objects, wherein controlling positioning and spatial extent of the sound sub-objects correspond with the visual sub-objects, the motivation being to provide the capability of rendering audio data in the foreground (¶ 0040, third class includes those of video objects that are not associated with any one of audio objects) (¶ 0042).
Claims 4, 5 recite similar limitations as claims 14, 15, respectively, and are rejected for the same reasons set forth above in the rejections of claims 14, 15, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687